Filed 5/20/22 P. v. Fuentes CA2/2
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO



THE PEOPLE,                                                    B316821

         Plaintiff and Respondent,                             (Los Angeles County
                                                               Super. Ct. No. A197745)
         v.

JOSE LEON FUENTES,

         Defendant and Appellant.



         THE COURT:

      Jose Leon Fuentes (defendant) appeals the trial court’s
denial of his motion for relief under Penal Code section 1170.95.1


1     All further statutory references are to the Penal Code
unless otherwise indicated.
Defendant’s attorney filed a brief raising no issues and asked this
court to independently review the record. Having conducted our
own examination of the record, we are satisfied that no arguable
issue exists which would call into question defendant’s
ineligibility for resentencing relief under section 1170.95. We
accordingly affirm the trial court’s order.
       FACTUAL AND PROCEDURAL BACKGROUND
I.     Facts
       A.     The underlying crime
       On the afternoon of December 1, 1980, defendant and an
accomplice approached a Brinks guard as he left a department
store carrying approximately $85,000 in a Brinks bag. Each
defendant and his accomplice was armed with a gun. The Brinks
guard was shot, and died from the resulting wounds. Later
analysis determined that the gun left at the scene by the
accomplice was never fired. However, ballistics tests indicated
that the bullets found in the guard’s body had been fired from the
gun found beside defendant at the time defendant was arrested.
       B.     Conviction and appeal
       In 1981, a jury convicted defendant of first degree murder
with a finding that the murder was committed while defendant
was engaged in the commission of an attempted robbery (§§ 187,
subd. (a), 189, 190.2, subd. (a)(17)(i)), attempted robbery (§§ 664,
211), and unlawful driving or taking a motor vehicle (Veh. Code,
§ 10851). It also found true the allegation that defendant
personally used a firearm in the commission of the attempted
robbery and the murder (§ 12022.5). (People v. Fuentes (1985) 40
Cal.3d 629, 633.) The jury fixed the penalty at death and the
trial court imposed that sentence. On direct appeal to the
California Supreme Court, the conviction was affirmed, but the




                                 2
                                                                 2
special circumstance finding and death penalty were reversed,
and the matter was remanded for a new trial on the special
circumstance. (People v. Fuentes, at p. 642.)
      C.     Retrial and appeal
      Upon retrial, the jury found the special circumstance true
and recommended the death penalty, which was again imposed.
Once more, on direct appeal, the California Supreme Court set
aside the special circumstance finding and reversed the death
        3
penalty. (People v. Fuentes (1991) 54 Cal.3d 707, 721.)
       D.    Second retrial and appeal
        In 1993, following a second retrial, the jury again found
the special circumstance allegation true, specifically finding that
the murder was committed while defendant was engaged in
attempted robbery, and that defendant was the actual killer. The
trial court sentenced defendant to state prison for life without
possibility of parole, with a concurrent two-year term for the
vehicle offense. Defendant appealed, and a prior panel of this
division of the Court of Appeal affirmed the judgment. (People v.
Fuentes (Jan. 25, 1994, B075252) [nonpub. opn.].)
II.    Procedural Background
       On March 23, 2021, defendant filed a petition for

2     The trial court did not explicitly instruct the jury that it
had to find an intent to kill if it believed that defendant was the
actual killer. This omission was error under Carlos v. Superior
Court (1983) 35 Cal.3d 131.

3     The trial court failed to carefully evaluate whether the
prosecutor’s explanations were valid as to each excused Black
prospective juror, which denied defendant his right to trial by a
jury drawn from a representative cross-section of the community
(Cal. Const., art. I, § 16).


                                 3
resentencing under section 1170.95. In the petition,
defendant alleged that he was not the actual killer, that he did
not aid and abet the actual killer with the intent to kill, and that
he was not a major participant in the underlying crime and did
not act with reckless indifference to human life. He also
requested counsel.
       The People filed an opposition arguing that because
defendant was the actual killer he was ineligible for section
1170.95 resentencing. The response in opposition attached a copy
of this court’s opinion affirming the judgment, People v. Fuentes,
supra, B075252, and the jury’s 1993 true finding on the special
circumstance.
       The trial court denied defendant’s petition. The court found
that defendant was not entitled to relief as a matter of law
because a jury had “found him guilty of first degree murder and
personal use of a firearm” and found “he is the actual killer.”
       Defendant filed a timely notice of appeal.
                            DISCUSSION
       We appointed appellate counsel for defendant. Citing
People v. Wende (1979) 25 Cal.3d 436 (Wende), counsel filed an
opening brief setting out the procedural history of this case, and a
declaration indicating that counsel had “reviewed the entire
record,” had found no “arguable issues to raise on appeal” and
had informed defendant “of his right to file a supplemental brief.”
       Where appointed counsel finds no arguable issues in an
appeal seeking postjudgment relief, the appellate court is not
required to conduct an independent review for arguable issues.
(People v. Cole (2020) 52 Cal.App.5th 1023, 1039-1040, review
granted Oct. 14, 2020, S264278; see People v. Serrano (2012) 211
Cal.App.4th 496, 503.) However, we do review any contentions or




                                 4
arguments made if the defendant files his or her own
supplemental brief or letter. (People v. Cole, at p. 1039.)
       We notified defendant of his counsel’s brief and gave him
leave to file, within 30 days, his own brief or letter setting forth
any grounds for appeal, contentions, or arguments he might wish
to have considered. To date, no such brief or letter has been filed.
       Because neither defendant nor appellate counsel identified
an issue warranting reversal, we may treat the appeal as
abandoned. (People v. Cole, supra, 52 Cal.App.5th at p. 1040.)
Although we have concluded, consistent with Cole, that dismissal
is appropriate without more, we are mindful that our Supreme
Court is currently deciding whether such a dismissal is
appropriate or whether a further, independent examination of
the record is instead required. (See People v. Delgadillo (Nov. 18,
2020, B304441) [nonpub. opn.], review granted Feb. 17, 2021,
S266305.) In an abundance of caution, we have independently
examined the entire record and are satisfied that defendant’s
appellate counsel has fully complied with their responsibilities
and that no arguable issues exist. (Wende, supra, at pp. 441-443.)
       A person is entitled to relief under section 1170.95 if, as a
threshold matter, (1) “[a] complaint, information, or indictment
was filed against [him] that allowed the prosecution to proceed
under a theory of felony murder or murder under the natural and
probable consequences doctrine,” (2) he “was convicted of . . . first
degree murder following a trial,” and (3) he “could not be
convicted of first or second degree murder because of changes
to Section 188 or 189 made effective January 1, 2019.”
(§ 1170.95, subd. (a).) A person may be convicted of murder, even
after the 2019 changes to sections 188 and 189, if he “was the
actual killer.” (§ 189, subd. (e)(1).)




                                 5
       Although defendant in his petition alleged each element
necessary to make a prima facie case for relief under section
1170.95, the trial court is not required to accept those allegations
at face value and may also examine the record of conviction.
(People v. Lewis (2021) 11 Cal.5th 952, 970-972.) If the record of
conviction ‘“contain[s] facts refuting the allegations made in the
petition,’” then the trial court may summarily reject the petition’s
allegations without conducting an evidentiary hearing. (Id. at p.
971, quoting People v. Drayton (2020) 47 Cal.App.5th 965, 979.)
       Here, the trial court correctly concluded that defendant did
not make out a prima facie case for relief because the record of
conviction establishes, as a matter of law, that he is not eligible
for relief. Although defendant did not act alone, the jury’s
specific finding that he was the actual killer following his second
retrial in 1993 necessarily constitutes a finding
that he committed the murder.
                            DISPOSITION
       The order is affirmed.



——————————————————————————————
LUI , P. J., ASHMANN-GERST, J., HOFFSTADT, J.




                                 6